Williams, Judge,

(concurring):

I concur in affirming the decree dismissing plaintiff’s bill, but not for the reason given in the opinion. I do not think the bill presents a case for equity jurisdiction. It shows that the right to the fund in bank depends on the title to the timber from which it was derived and that the title was claimed adversely by J. IT. McCarty and by Williams, Trus*169tee. Both were bona fide claimants, and McCarty sold the timber in good faith. How then can he be a trustee in invitum or ex maleficio? It is not unconscientions for him to retain the proceeds; in fact, he has a right to do so, unless the other claimant establishes a superior title. The male fides is the governing principle in. all such cases, says Story in his work. on Equity Jurisprudence, Sec. 1255. There is a wide and fundamental difference between this case and those cited in the opinion to support the decision, which the opinion fails to notice, and that is, McCarty’s conscientious or bona fide claim of title. The cases cited from other jurisdictions are all cases where the defendant wrongfully misapplied property or funds which he recognized as the property of another and to which, at the time of misappropriation, he made no claim of title. There was no necessity in any of those cases, as there is here, for the court to determine a disputed question of title before deciding whether defendant was a trustee ex maleficio. In other words, the chancellor is called upon here to settle a disputed title, which should be decided by a court of law, in order to determine whether equity has jurisdiction to impress the fund -with a trust.
The title to the timber was purely legal, the ownership depending on the proper construction of the trust deed from S. E. McCarty to Bruffey, Trastee, and of his deed to A. D. Williams, a question which a court of law was as competent to determine as a court of equity. Poage v. Bell, 3 Rand. 586. No equities are involved. The insolvency of neither. J. H. McCarty nor the Spice Run Lumber Company is alleged, and by an action at law against either or both of them plaintiff had a full, complete and adequate remedy. Hence, there is no ground for equity jurisdiction. 1 Pomeroy’s Eq. Jur,, Sec. 130. No privity of contract existed between plaintiff and any of defendants and no relation of trust express or constructive. The bill does not disclose udiether plaintiff was a party to the arrangement with the bank or not. Presumably it was made between J. H. McCarty and the Spice Run Lumber Company only for the latter’s protection. But even if-plaintiff had been a party t,o it, that would not change the-situation so as to give equity jurisdiction of a suit by plain--*170tíff to deterniinethC’'title‘'ttí't'iife,íimLMi' ”bi'''tW ,ftiiiddétive‘3’' fí'óm it, everi"tho'agK'e'4tiít^,’"‘M'gTil;líávb eníéidaifi'éd'a’biirdf-interpleader by the’b'áñiu Tb'é‘tilntí8í’‘ iv'as‘severéd and ¿on--' verted into personalty ’béídN^tbe ¡Hiit'^aá'TaroffgKií,' hñd’ full-compensation therefor- wás óbtáiii,ábTéby rhdáiís' 6f' ajudgJ xrient at law,. Plaintiff clai'áis‘the fund’'-oil*'tlíé'sole ground^ that • legally he was the owner-óf-th'e'^tinibér^áñd MfeCárty;'* who sold it, was not, thus pre'seíiíiiíg a’’state óf facts ’which’ furnishes a basis for one of the’ most' familial ’actions’ cognizable in a court of law. fie catiiiotj'by Electing''ter treat’'the’"' sale as having been made for AiS ’benefit; ’eoñfer jurisdiction on a court of equity. The property ftoni which "the fund was"' derived must necessarily have been 'impressed'With some' equity to entitle him to equitable relief.’Where* personal’ property is conveyed by deed of trust) áñ'd á claim is set uir by a third person, a Court of Equity Ought not to injoin a sale under the deed, but should leave the’’p'arty'to his legal remedy.” 3 Rand. 586. In Sheppard v. Turpin, -3 G-fat’:'' 363, property held under a deed of trust was sold ünder execution at the instance of a party not claiming' under the trust' deed, and the court held that equity would not entertain a suit by either the trustee or cestui que trust against the purchaser for the recovery of the property, on the ground that there was no obstacle to their proceeding at law. If he could not pursue the property itself in equity, I do not see how he could have any better right to follow the fund. See also Kuhn, Netter & Co. v. Mack & Bros., 4 W. Va. 186, and Bowyer v. Creigh, 3 Rand. 25, both eases in'point.
In Franks v. Cravens et al., 6 W. Va. 185, a deed of trust-to secure a debt had been given upon a tract of land on which' was located a boiler, engine and other machinery, used in connection with a sawmill. These articles were removed to another tract of land, another deed of trust given on them to secure a debt of another party, and they were subsequently sold under the second trust deed, whereupon the cestui que trust under the first deed of trust filed his bill in equity against the purchaser to compel restoration of the property to himself or his trustee, on the ground that it was trust property and was bought with notice of the facts. The court *171held that, although the property may have been real estate at the time the first trust deed was given, it was converted into personalty, as between the creditor and third parties, by its removal, and because plaintiff had a complete remedy at law for its recovery, equity could give no relief.
Other authorities supporting the proposition that equity is without jurisdiction in the present case are the following: 1 Pom. Eq. Jur., Sec. 176; 2 Pom. Eq. Jur., Sec. 424; Fussell v. Gregg, 113 U. S. 550; Young v. Porter, 3 Woods (U. S. C. C.) 342; Cole v. Mette, 65 Ark. 503, 67 Am. St. Rep. 945; Galt v. Galloway, 4 Peters 332; Bassett v. Brown, 100 Mass. 355; Clausen v. Lafrenz, 4 G. Greene, (Iowa), 224; Morgan v. Palmer, 48 N. H. 336; Kimball v. Grafton Bank, 20 N. H. 347; Curtis et al. v. Blair, 26 Miss. 309; Vick v. Percy, 15 Miss. 245; and Hipp v. Babbin, 19 How. 271.
Ballard v. Ballard, 25 W. Va. 470; Barrett v. McAllister, 33 W. Va. 738; and Hogg v. McGuffin, 67 W. Va. 456, are cited to support equity jurisdiction in the present case. But each of them was a suit to compel specific performance, a remedy peculiarly equitable. Two of them involved contracts for the Sale of land, and the third, and last named, an option to purchase stock in a corporation, of peculiar value to plaintiff. Plaintiff had complied with the conditions, but defendant had sold the stock to an innocent purchaser for value, thereby putting it out of his power to comply with his contract. Compliance being impossible, the court there properly gave plaintiff a decree for the proceeds of the sale of the stock as an alternative, on his prayer for general relief, on the ground that Hogg’s option to acquire the stock imposed on McGuffin the duty to retain it so as to be able to comply with his contract in ease Hogg should elect to take it within the life of his option. It was impressed with a trust by virtue of the contract. Moreover, McGuffin’s insolvency was alleged and proven, therefore, his legal remedy was not adequate. In all three of those cases the subject-matter of suit was an. equitable claim or title, pure and simple, and the relief sought could be obtained only in a court of equity.
Wolf v. McGugin, 37 W. Va. 552, was a suit to avoid a preference which an insolvent debtor sought, by a sale of his *172property,, to give to one of his creditors who, together with another, had become, the purchaser thereof, in violation of Sec. 2, Ch. 74, Code. Jurisdiction in equity was sustained in Raleigh County Court v. Cottle, 81 W. Va. 469, 94 S. E. 948, on the ground of discovery, and accounting for public funds, involving settlements between Cottle and said court, in which different sets of sureties on his official bonds were liable for funds coming in to his hands at different periods of- time during his administration as sheriff.
I find no authority in the books anywhere, in those jurisdictions where the distinction has been preserved between courts of law and courts of chancery, as it was originally established by a long course of practice in England, for the proposition that, where one of two adverse claimants of the legal title to property, whether it be real or personal, sells it, the other claimant can invoke the aid of a court of equity to recover the proceeds. It is a principle too firmly established to require any citation of authorities, that jurisdiction of a cause cannot be conferred by consent.
There is no better argument to show the lack of equity jurisdiction than the conclusion reached by the opinion itself. After holding that equity has jurisdiction, at the suit of the owner -of property, to pursue the fund derived from a sale thereof, wrongfully made, it reaches the conclusion that plaintiff had no title to the property when it was sold. I do not deny the correctness of the conclusion as a legal proposition, but I do deny our jurisdiction to decide it in this case, and would sirpply affirm the decree for- the same reason the lower. court sustained the demurrer to plaintiff’s bill and dismissed his suit, that is, for want of jurisdiction in equity.

Affirmed.